DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/901726 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 9-10 require an accessory; however, this limitation is not supported by the provisional application.
Claims 18-19 require an outer packaging for the godet; however, this limitation is not supported by the provisional application.
Claim 21 requires a sheet of micro-suction fastener material having one surface attached to the planar supporting surface of the palette; however, this limitation is not supported by the provisional application.
Claim 22 requires that the bottom surface of the godet comprises at least one raised surface and at least one recessed surface; however, this limitation is not supported by the provisional application.
Accordingly, claims 9-10, 18-19, and 21-22 are not entitled to the benefit of the earlier filing date of the prior filed application and the effective filing date of claims 9-10, 18-19, and 21-22 is 09/09/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11-12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Key Trading Co. Ltd. (JP2536727Y2), hereinafter, Key.
Regarding claim 1, Key discloses a cosmetic palette (1 and 2; Figures 1-6) comprising: 
a palette base (1) having a smooth (referring to Figure 1, the surface of 4 is depicted as being smooth; additionally refer to the second page of the translation which states that surface, 4, is “formed as a mirror surface”, where mirrors are smooth in order to provide a substantially accurate reflection) supporting surface (4); 
at least one cosmetic-containing (5, best shown in Figure 1) godet (6, best shown in Figure 1) having a flat bottom (refer to Figure 4, wherein the bottom is the lower-most portion of 6 and is depicted as being flat) disposed on the supporting surface (refer to Figure 4, wherein the flat bottom of the godet is disposed on the supporting surface via attachment of a patch, 7); and 
a patch of micro-suction fastener material (7, 7a; Figures 1-2, 3b; additionally refer to the second page of the translation which states “a large number of fine suction  cup-shaped recesses are formed” on a surface of the fastener material, 7; additionally refer to Figures 3a-3b and the second page of the translation wherein the diameter of the fine suction cup-shaped recesses average 5 to 20 microns, thereby providing a micro-suction fastener) having one surface (9) attached to the bottom of said one godet (refer to Figure 4, wherein surface, 9, is attached to the godet) and an opposed micro-suction surface (10, refer to Figure 4) engaging the supporting surface (refer to Figure 4), wherein the godet is removably secured to the supporting surface by micro-suction provided by the fastener material patch (refer to the second page of the translation which states that “the suction sheet…detachably fixes the inner plate to the concave portion”; note that the suction sheet is analogous with the micro-suction surface, the inner plate is analogous with the godet and the concave portion is analogous with the supporting surface of the instant invention), and wherein an adhesive force required to separate the fastener material patch from the godet is greater than a pull-off force required to separate the fastener material patch from the smooth supporting surface (refer to the third page of the translation which states “the suction sheet 7 peels off from the bottom surface of the concave portion 3 together with the inner plate 6, but does not leave an adhesive component on the peeling mark”, i.e. when a force is applied to remove the godet, the godet and the micro-suction patch are removed together from the supporting surface of the palette, thus, the pull-off force to separate the fastener material patch from the smooth supporting surface is less than the adhesive force required to separate the fastener material patch from the godet, otherwise, when applying a force to remove the godet, the adhesive patch would have remained on the supporting surface).
Regarding claim 2, Key discloses the cosmetic palette of claim 1, comprising a plurality (refer to Figure 1, wherein two godets are shown) of cosmetic (5) containing godets (6) with flat bottoms (best shown in Figure 4, wherein a lower-most portion of godet, 6, is depicted as being flat) and a corresponding plurality (refer to Figure 1, wherein two patches, 7, are shown) of micro-suction fastener material patches (7) respectively attached to the bottoms of the godets and securing the godets to the supporting surface (refer to Figure 4 which shows a single godet affixed to the supporting surface; however, refer to the second page of the translation which states that both “the large-diameter medium plate 6 and the small-diameter medium plate 6” are accommodated in the palette).
Regarding claim 3, Key discloses the cosmetic palette of claim 1, wherein the smooth supporting surface of the palette comprises one or more mirrors (refer to the second page of the translation which states that surface, 4, is “formed as a mirror surface”).
Regarding claim 4, Key discloses the cosmetic palette of claim 1, wherein the micro-suction fastener material patch covers only a portion (refer to Figure 1, wherein the patch is depicted as being smaller than the size of the godet) of the facing surfaces of the godet and the supporting surface (refer to Figure 1, wherein the micro-suction fastener patch is shown to be smaller than that of the supporting surface), with the area of the patch being selected to adjust the pull-off force (the size of the micro-suction fastener will directly affect the pull-off force since a larger patch comprises more micro-suction cups and the adhesion of each of the micro-suction cup must be overcome to remove the patch).
Regarding claim 8, Key discloses the cosmetic palette of claim 1, wherein the patch covers less than the whole of the flat bottom (refer to Figure 4, wherein a left and right side of the flat bottom of the godet is not covered by the patch), wherein the patch has a thickness (refer to annotated Figure 4, below), wherein a portion of the flat bottom not covered by the patch is separated from the supporting surface by the thickness (refer to annotated Figure 4, below), and wherein a force applied on the godet opposite the portion of the flat bottom not covered by the patch leverages the patch away from the supporting surface (this limitation is interpreted as an intended use/functional limitation; that is, during use, a user may apply a force to the godet at a distance from the patch, thereby making use of leverage to aid in the removal of the godet).

    PNG
    media_image1.png
    360
    763
    media_image1.png
    Greyscale

Regarding claim 11, Key discloses a godet for holding a cosmetic material comprising: 
a container (6), including a planar bottom surface (referring to Figure 4, the lower bottom planar surface is the horizontal wall of 6); 
a patch of micro-suction fastener material (7) comprising an attachment surface (top surface of 10, refer to Figure 4) and a micro-suction surface (bottom surface of 10, refer to Figure 4), the micro-suction surface adapted to engage a smooth supporting surface (refer to Figure 4, wherein the micro-suction surface is adapted to engage smooth surface of 4); and 
a joining layer (8, 9, Figure 4) comprising a first side (top side of 9) and a second side (bottom side of 8), wherein the first side is affixed to the planar bottom surface (refer to Figure 4) and the second side is affixed to the attachment surface (refer to Figure 4), wherein the joining layer connects the micro-suction material patch to the planar bottom surface (refer to Figure 4), wherein a peel force is required to separate the planar bottom surface from the patch (the patch is affixed to the planar bottom surface via an adhesive, thus a force is required to peel the adhesive from the planar bottom surface), and wherein an area of the micro-suction surface is selected (the size of the micro-suction fastener will directly affect the pull-off force since a larger patch comprises more micro-suction cups and the adhesion of each of the micro-suction cup must be overcome to remove the patch) such that a pull-off force required to remove the godet from the smooth supporting surface is less than the peel force (refer to the third page of the translation which states “the suction sheet 7 peels off from the bottom surface of the concave portion 3 together with the inner plate 6, but does not leave an adhesive component on the peeling mark”, i.e. when a force is applied to remove the godet, the godet and the micro-suction patch are removed together from the supporting surface of the palette, thus, the pull-off force to separate the fastener material patch from the smooth supporting surface is less than the adhesive force required to separate the fastener material patch from the godet, otherwise, when applying a force to remove the godet, the adhesive patch would have remained on the supporting surface).
Regarding claim 12, Key discloses the godet of claim 11, wherein the joining layer comprises one or more of a chemical adhesive, an adhesive tape, an ultrasonic weld, and a label (the joining layer comprises an adhesive tape, 9, refer to Figures 2 and 4).
Regarding claim 21, Key discloses a cosmetic palette (1 and 2; additionally refer to Figures 1-6) comprising: 
a palette base (1, Figure 1) having a planar supporting surface (4); 
at least one cosmetic-containing (5) godet (6) having a smooth flat bottom (refer to Figure 4, wherein the bottom is the lower-most portion of 6 and is depicted as being flat and smooth) disposed on the palette base surface (refer to Figure 4, wherein the flat bottom of the godet is disposed on the supporting surface via attachment of a patch, 7); and 
a sheet (7, 7a) of micro-suction fastener material having one surface attached to the planar supporting surface (referring to Figure 4, a bottom surface of sheet 7 is shown to be attached to the planar supporting surface) and an opposed micro-suction surface engaging the smooth flat bottom of the godet (refer to the third page of the translation which states that in an alternate embodiment, the adhesive portion of sheet 7 may be affixed to the planar supporting surface of the palette base, and the micro-suction surface engages with the bottom of the godet, 6, this provides the advantage of a lower cost of the godet; additionally, Figure 5 provides an embodiment wherein the micro-suction layer is on both sides of the sheet, 7a), wherein the sheet at least partially covers the supporting surface (refer to Figure 1, wherein the sheets, 7, are shown to be smaller than the size of the supporting surface, 4, thereby at least partially covering the supporting surface), wherein the godet is removably secured to the micro-suction surface of the fastener material sheet (“repeatedly attaching and detaching an inner dish”, refer to Description section on the first page of the translation), and wherein an adhesive force required to separate the fastener material sheet from the supporting surface is greater than a pull-off force required to separate the smooth bottom surface of the godet from the micro-suction surface (refer to the third page of the translation which states that in an alternate embodiment, the adhesive portion of sheet 7 may be affixed to the planar supporting surface of the palette base, and the micro-suction surface engages with the bottom of the godet, 6, this provides the advantage of a lower cost of the godet, i.e. the micro-suction fastener remains affixed to the palette while the godet is disposed of which requires the adhesive force required to separate the fastener material sheet from the supporting surface to be greater than a pull-off force required to separate the smooth bottom surface of the godet from the micro-suction surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Key in view of RoseBrand (https://www.rosebrand.com/product492/Hook-and-Loop-Washers.aspx).
Regarding claim 5, Key discloses the cosmetic palette of claim 1, as applied above. Key does not disclose wherein the adhesive properties of one or more areas of the micro-suction fastener material are reduced or eliminated by laser etching. 
RoseBrand discloses a similar patch comprising a fastener for releasably joining two members (RoseBrand discloses a hook-and-loop fastener, analogous to Key’s micro-suction fastener), wherein the patch is circular shaped (refer to the sole image provided in RoseBrand, wherein four rows of seven patches are shown, wherein six of the seven patches are depicted as solid/circular), similar to Key’s micro-suction fastener, or alternatively, wherein the patch has a central portion thereof eliminated (referring to the sole image provided in RoseBrand, each of the four rows of patches depicts a right-most patch as having a hole in its center, thus, a portion of the circular patch has been eliminated), i.e. the adhesive properties of one area is eliminated (a right-most fastener has a central hole, wherein a portion of the fastener has been eliminated and its adhesive property has been eliminating along with the central hole). While RoseBrand’ s adhesive is a hook-and-loop fastener, it would be an obvious matter of applying a known technique of eliminating one area of a fastener material, thereby eliminating its adhesive properties in that eliminated area, as taught by RoseBrand, to improve a similar device such as the micro-suction fastener of Key, in the same way, where such a modification provides the advantage of reducing the amount of micro-suction fastener for the godet, thereby reducing the amount of material necessary to manufacture each godet.
The claimed phrase “laser-etching” is being treated as a product by process limitation; that is, a portion of the micro-suction fastener is removed/made to be non-adhesive via a laser-etching process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. RoseBrand discloses a fastener patch having a portion thereof removed such that the adhesive properties of one or more areas of the fastener is eliminated.  
	Regarding claim 14, Key discloses the godet of claim 11, as applied above. Key does not disclose wherein a portion of the area of the micro-suction surface is laser etched. Based on a review of Applicant’s Specification, laser etching of the micro-suction surface may be used to remove a portion of the micro-suction layer. 
RoseBrand discloses a similar patch comprising a fastener for releasably joining two members (RoseBrand discloses a hook-and-loop fastener, analogous to Key’s micro-suction fastener), wherein the patch is circular shaped (refer to the sole image provided in RoseBrand, wherein four rows of seven patches are shown, wherein six of the seven patches are depicted as solid/circular), similar to Key’s micro-suction fastener, or alternatively, wherein the patch has a central portion thereof eliminated (referring to the sole image provided in RoseBrand, each of the four rows of patches depicts a right-most patch as having a hole in its center, thus, a portion of the circular patch has been eliminated), i.e. the adhesive properties of one area is eliminated (a right-most fastener has a central hole, wherein a portion of the fastener has been eliminated). While RoseBrand’s adhesive is a hook-and-loop fastener, it would be an obvious matter of applying a known technique of eliminating a portion of an adhesive, as taught by RoseBrand, to improve a similar device such as the micro-suction fastener of Key, in the same way; additionally, such a modification provides the advantage of enabling the fastener to better match the shape of a godet and associated mating surface.
The claimed phrase “laser-etching” is being treated as a product by process limitation; that is a portion of the micro-suction fastener is removed/made to be non-adhesive via a laser-etching process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. RoseBrand discloses a fastener patch having a portion thereof removed such that the adhesive properties of one or more areas of the fastener is eliminated/not adhesive.  

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Youngbok (KR101261026B1).
Regarding claim 6, Key discloses the cosmetic palette of claim 1, as applied above. Key does not disclose wherein the godet further comprises a protective lid, wherein the protective lid is removably attached with the godet and wherein a removal force of the protective lid is less than the pull-off force.
Youngbok discloses a similar cosmetic container (10, 20), analogous to Key’s godet, for housing a volume of cosmetic therein. The container further comprises a protective lid (110, 120, 130), ultrasonically welded to the container for ensuring a contamination-free cosmetic product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Key’s godet to comprise a protective lid, as taught by Youngbok since such a modification provides the advantage of preventing dirt from contaminating the cosmetic prior to use.
The combination of Key and Youngbok does not disclose wherein a removal force of the protective lid is less than the pull-off force; however, it would be obvious to require the force of removing the protective lid to be less than the pull-off force since the lid is intended to be opened several times during the life of the cosmetic and not to require excessive strength on part of the user. It would be disadvantageous if each time a user opened the lid to the container, that the container subsequently separated from the palette to which it is adhered via the micro-suction layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic palette of the combination of Key and Youngbok such that the removal force of the protective lid is less than the pull-off force, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; additionally such a modification provides the advantage of allowing a user to remove the lid from the godet while having the godet remain adhered to the palette.
Regarding claim 7, the combination of Key and Youngbok discloses the cosmetic palette of claim 6, as applied above. Per the modification addressed in claim 6, the protective lid of Youngbok was incorporated into Key’s godet, wherein Youngbok’s protective lid is attached to with the godet by ultrasonically welding (refer to Claim 1). Thus, the combination of Key and Youngbok discloses all the limitations of claim 7.
Regarding claim 15, Key discloses the godet of claim 11, as applied above. Key does not disclose further comprising a protective lid disposed over an opening of the container opposite the bottom surface, wherein the protective lid is removeable from the container by applying a removal force and wherein the removal force is less than the pull-off force. 
Youngbok discloses a similar cosmetic container (10, 20), analogous to Key’s godet, for housing a volume of cosmetic therein. The container further comprises a protective lid (110, 120, 130), ultrasonically welded to the container for ensuring a contamination-free cosmetic product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Key’s godet to comprise a protective lid, as taught by Youngbok since such a modification provides the advantage of preventing dirt from contaminating the cosmetic contained within the godet, prior to use.
The combination of Key and Youngbok does not disclose wherein a removal force of the protective lid is less than the pull-off force; however, it would be obvious to require the force of removing the protective lid to be less than the pull-off force since the lid is intended to be opened several times during the life of the cosmetic and not to require excessive strength on part of the user. It would be disadvantageous if each time a user opened the lid to the container, that the container subsequently separated from the palette to which it is adhered via the micro-suction layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic palette of the combination of Key and Youngbok such that the removal force of the protective lid is less than the pull-off force, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; additionally such a modification provides the advantage of allowing a user to remove the lid from the godet while having the godet remain adhered to the palette.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Cooper (US6141838).
	Regarding claim 9, Key discloses the cosmetic palette of claim 1, further comprising an accessory (12, 13, Figure 6), wherein the accessory comprises: 
a base (12); 
a functional structure (13) on an upper part (bottom of 12, refer to Figure 6) of the base; and 
a bottom surface (top surface of 12, refer to Figure 6) on a bottom of the base; and 
a further patch (7, 7a; refer to Figure 6) of micro-suction fastener material having one surface attached to the bottom of the base and an opposed micro-suction surface engaging the supporting surface (referring to Figure 6, micro-suction fastener material 7, 7a, is disposed on the bottom surface wherein the outer surface of the micro-suction fastener comprises the micro-suction layer for attaching to the supporting surface; additionally refer to the third page of the translation).
Key does not disclose that the bottom surface is flat, rather, the bottom surface is depicted as being round (refer to Figure 6).
	Cooper discloses a similar accessory (1, Figures 1-14D), comprising a base (9, Figure 1; 109, Figure 4; 142, Figure 5; bottom surface of 221, Figure 9; bottom surface of 341, Figure 13) for storing a functional structure (refer to Figure 3, wherein a lipstick tube and a lipliner are functional structures and are stored within the accessory), wherein the base has a bottom surface (exterior surface of 9, Figure 1; 109, Figure 4; 142, Figure 5; bottom surface of 221, Figure 9; bottom surface of 341, Figure 13). Cooper discloses the bottom surface as being round (refer to Figure 13), similar to that of Key, or alternatively, as flat (refer to Figure 9). Thus, Cooper demonstrates that providing an accessory as either round or flat is within the level of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Key’s accessory such that the bottom surface is flat, as taught by Cooper, since such a modification would have involved a mere change in shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill, additionally such a modification provides the advantage of providing more surface for contacting a supporting surface of the palette.
	Regarding claim 10, the combination of Key and Cooper discloses the palette of claim 9, as applied above. Key further discloses wherein the accessory is a tool holder (refer to Figure 6, wherein the accessory is for holding a cosmetic applicator/tool).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Shteysel (US2013/0133686) and RoseBrand (https://www.rosebrand.com/product492/Hook-and-Loop-Washers.aspx).
Regarding claim 13, Key discloses the godet of claim 11, as applied above. Key does not disclose wherein the bottom planar surface is circular and the patch is an annular ring. Rather, Key’s godets are depicted as being squares and rectangles (refer to Figure 1) and the patches are depicted as being circularly and oblong (refer to Figure 1).
Shteysel discloses a similar godet (40, 42 in Figure 1; referred to as 42, 44 within the specification, refer to Paragraph [0120]), for holding a cosmetic material (44, Figure 1). Shteysel discloses that the godets may be of “any size or shape” (refer to Paragraph [0115]) and are depicted as being circular, oval, and rectangular (refer to Figures 1, 11-12, 20-21, 29-30, 38-39, 47-48, 56-57, 65-66, 74-75, 83-84, 92-93, 101-102). It would have been an obvious matter of design choice to modify Key’s godet to be circular in shape, as taught by Shteysel, such that the bottom planar surface is circular, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art; additionally, such a modification provides the advantage of reducing sharp edges on the godet.
The combination of Key and Shteysel does not disclose the patch is an annular ring; rather, the patch is depicted as being circular and oblong (refer to Key Figure 1). RoseBrand discloses a patch comprising fastener for releasably joining two members (RoseBrand discloses a hook-and-loop fastener, analogous to the micro-suction fastener of the combination of Key and Shteysel), wherein the patch is circular shaped (refer to the sole image provided in RoseBrand, wherein four rows of seven patches are shown, wherein six of the seven patches are depicted as solid/circular), similar to that of the combination of Key and Shteysel, or alternatively, wherein the patch is annular (referring to the sole image provided in RoseBrand, each of the four rows of patches depicts a right-most patch as having a hole in its center, thereby providing an annular patch). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the godet of the combination of Key and Shteysel, such that the patch is annular, as taught by RoseBrand, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art; additionally, such a modification provides the advantage of reducing the amount of micro-suction fastener and is better suited for affixing to a refill cosmetic container. Per the modification addressed above, Key’s godet was modified to be circular in shape such that the bottom planar surface is circular, and the patch was modified to be an annular shape. Placing the annular shaped patch centrally on the circular planar surface provides the annular ring being concentric with the circular surface.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Hobby Creek (https://youtu.be/zvgqWfGSXYM).
Regarding claim 16, Key discloses the godet of claim 11, as applied above. Key does not disclose that the godet further comprising a protective layer disposed on the micro-suction surface, wherein the protective layer seals the micro-suction surface and wherein the protective layer is adapted to be peeled from the micro-suction surface to allow the micro-suction surface to engage the smooth supporting surface.
Hobby Creek discloses a micro-suction adhesive tape, capable of being used for securing godets to palettes (“they can be used on just about any product”, refer to Hobby Creek video @1:11), wherein the micro-suction surface is covered in a protective layer (“remove the plastic cover of the actual suction-side of the tape”, wherein the plastic cover is a protective cover for the micro-suction layer, refer to Hobby Creek video @2:08) to seal the micro-suction surface and wherein the protective layer is adapted to be peeled (refer to Hobby Creek video @2:13) from the micro-suction surface to allow the micro-suction surface to engage the smooth supporting surface (prior to removal of the protective tape, the plurality of pores that form the micro-suction surface are covered by the protective tape and thus, the micro-suction surface is not available for engaging with any surface; removing the protective layer permits the micro-suction layer to adhere to a desired surface such as the smooth supporting surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro-suction surface of Key’s godet such that the micro-suction surface comprises a protective layer, as taught by Hobby Creek, wherein the protective layer seals the micro-suction surface and wherein the protective layer is adapted to be peeled from the micro-suction surface to allow the micro-suction surface to engage the smooth supporting surface, since such a modification provides the advantage of preventing any contaminants from clogging pores of the micro-suction surface, thereby ensuring that the micro-suction surface securely engages with its mating surface/smooth supporting surface when deployed.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Wheeler (GB2217299A).
Regarding claim 17, Key discloses the godet of claim 11, as applied above. Key does not disclose wherein the container is formed from a non-ferromagnetic material. Rather, Key is silent on the material of the godet. Wheeler discloses a similar cosmetic device, comprising a plurality of godets made of plastic (“plastic godets”, refer to Page 1), where plastic is a non-ferromagnetic material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Key’s godet to be made of plastic, as taught by Wheeler, wherein plastic is a non-ferromagnetic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice; additionally, plastics allow the device to be used near water, i.e. in a user’s restroom, without the risk of rusting.

Claims 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Kang (US2016/0198833).
Regarding claim 18, Key discloses the godet of claim 11, as applied above. Key does not disclose that the godet further comprises an outer packaging, the outer packaging comprising a package body and a package lid, wherein the package body comprises a cavity shaped to hold the container, wherein at least a portion of a bottom surface of the cavity is smooth, and wherein the micro-suction surface engages with the bottom surface of the cavity to hold the godet in the cavity.
Kang discloses a similar cosmetic container/godet (12, Figures 4-10), comprising an outer packaging (20 and 14, Figures 4-10), the outer packaging comprising a package body (22, Figures 4-10) and a package lid (24 and 14, Figures 4-10), wherein the package body comprises a cavity (22c, Figure 6) shaped to hold the container (best shown in Figures 7-10), wherein at least a portion of a bottom surface (22a, Figure 6) is smooth (referring to Figure 6, the bottom surface is depicted as being smooth, i.e. without surface features). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Key’s godet to comprise an outer packaging, the outer packaging comprising a package body and a package lid, wherein the package body comprises a cavity shaped to hold the container, wherein at least a portion of a bottom surface of the cavity is smooth, as taught by Kang, since such a modification provides the advantage of enabling the godet to be stored when not used. Referring to Kang Figure 8, a bottom surface of the godet is shown to be in contact with the bottom surface of the outer package body, thus, when the godet comprises a patch of micro-suction fastener material on a bottom side of the godet, as taught by Key, the surface of said micro-suction fastener will engage with the bottom surface of the cavity to hold the godet in the cavity.
Regarding claim 19, the combination of Key and Kang discloses the godet of claim 18, as applied above. Per the modification addressed in claim 18, the outer package of Kang was incorporated into the godet of Key, wherein Kang’s outer package further comprises an opening (refer to cropped and annotated Figures 6 and 8, below) through a bottom wall of the package body, wherein a bottom face of the godet is accessible through the opening and wherein pressure applied to the bottom face through the opening disengages the micro-suction surface from the bottom surface of the cavity (since the godet wall is solid, it extends across the opening of the outer package, thereby permitting a user to apply pressure to the bottom of the godet to disengage the micro-suction surface from the bottom surface of the cavity).

    PNG
    media_image2.png
    505
    640
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    600
    916
    media_image3.png
    Greyscale

Regarding claim 22, Key discloses the cosmetic palette of claim 21, as applied above. Key does not disclose wherein the bottom surface of the godet comprises at least one raised smooth surface and at least one recessed surface, wherein the raised smooth surface contacts the micro-suction surface to secure the godet. Rather, Key only discloses a single smooth surface that contacts the micro-suction surface to secure the godet (refer to Figure 4, wherein the bottom is the lower-most portion of 6 and is depicted as being flat and smooth).
Kang discloses a similar cosmetic container/godet (10, Figure 6), comprising a bottom surface (surface of 10 facing downward with respect to Figure 8), wherein the bottom surface comprises at least one raised smooth surface (refer to annotated Figure 8, below) and at least one recessed surface (refer to annotated Figure 8, below), wherein the recessed surface permits the container/godet to be sealed in an individual container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of Key’s godet such that the bottom surface comprises at least one raised smooth surface and at least one recessed surface, as taught by Kang, since such a modification would have involved a mere change in the shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill in the art; additionally, such a modification provides the advantage of permitting the container/godet to be stored in a sealed manner when not in use with the palette. Modifying Key’s godet to comprise at least one raised smooth surface and at least one recessed surface, as taught by Kang, results in the at least one raised smooth surface contacting the micro-suction surface to secure the godet (since the at least one raised surface is the lower-most point on the container/godet, this surface will contact the micro-suction surface when placed within the palette).
    PNG
    media_image4.png
    566
    1247
    media_image4.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Key Trading Co. Ltd. (JP2536727Y2), hereinafter, Key.
Regarding claim 20, Key discloses a compact system including a compact (1, 2, Figure 1), the compact having a smooth supporting surface (4) for holding one or more of the godets of claim 11. Key does not disclose a plurality of compacts. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Key’s compact system to include a plurality of compacts, since such a modification would have involved a matter of duplication of parts and it has been held that duplication of parts is within the level of ordinary skill; additionally, such a modification provides the advantage of permitting a user to assembly multiple compacts configured for different looks, i.e. a first compact for a daytime look and a second compact for an evening look.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772